PER CURIAM.
Steven Williams appeals his convictions for aggravated assault with a firearm and possession of a firearm while engaged in a criminal offense. He contends that the two convictions impermissibly impose dual punishment for a single act. We conclude that the convictions are proper under section 775.021, Florida Statutes (1989) and the pre-Carawan * case of Reynolds v. State, 452 So.2d 1018 (Fla. 3d DCA 1984). See also Jones v. State, 524 So.2d 1058 (Fla. 3d DCA), review denied, 534 So.2d 400 (Fla.1988). Compare Williams v. State, 560 So.2d 311 (Fla. 1st DCA 1990) (armed robbery and display of firearm while committing a felony) with Dixon v. State, 546 So.2d 1194, 1197-98 (Fla. 3d DCA 1989) (same; dictum), approved, 558 So.2d 1001 (Fla.1990). See generally State v. McCloud, 16 F.L.W. S194, 577 So.2d 939 (Fla.1991) (sale and possession of same contraband).
Affirmed.

 Carawan v. State, 515 So.2d 161 (Fla.1987) (legislatively overruled by chapter 88-131, § 7, Laws of Florida, see State v. Smith, 547 So.2d 613, 617 (Fla.1989)).